DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-15 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-17 of U.S. Patent No. 9,942,631 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent inventive scope is narrow than the instant application inventive scope. Therefore, broader inventive scope of the instant application is encompassed within the inventive scope of the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (“Patel”, US 2010/0274890 A1). 	1) Regarding claims 1 and 11, Patel discloses at least one non-transitory computer-readable medium (¶0007; claim 18) comprising instructions stored thereon, that if executed by one or more processors (claim 18), cause the one or more processors to: 	receive telemetry information (¶0019; ¶0033 regard to the performance metrics of the physical machine which may be a network interface (e.g., NIC 151 of Fig. 1B or NIC 251 of Fig. 2B) associated with platform operation and operation of a network interface card (NIC) (¶0036 with reference to Fig. 1B: NIC 151; claim 18), wherein the telemetry information associated with operation of the NIC is received from the NIC (Patel discloses, in ¶0033-36 with reference to Fig. 1B, that the performance metric of the system hardware 150 (i.e., NIC 151) is monitored by the feedback agent 141 to allow a load balancer to adjust work load requests) and 	configure hardware resources allocated to a virtual machine based on the received telemetry information (¶0033-41 with reference to Figs. 1B-C). 	2) Regarding claims 3 and 13, Patel discloses wherein the telemetry information associated with platform operation includes include at least one of: processing core data, chipset data, memory element performance data (¶0026; ¶0035-37), data received from an encryption unit, data received from a compression unit, storage data (¶0026; ¶0035-37), or virtual switch (vSwitch) data. 	3) Regarding claim 6, Patel discloses an apparatus (Figs. 1A-B and/or 2A-B: respective physical machine 120 and/or physical machine 220) comprising: 	circuitry to receive telemetry information associated with platform operation and operation of a network interface card (NIC) (see analysis of the rejection of claims 1 and 11), wherein the telemetry information associated with operation of the NIC is received from the NIC (see analysis of the rejection of claims 1 and 11; also see Figs. 1A-B and/or 2A-B) and 	circuitry to configure hardware resources allocated to a virtual machine based on the received telemetry information (see analysis of the rejection of claims 1 and 11; see Figs. 1C and/or 2C). 	4) Regarding claim 8, see analysis of the rejection of claims 3 and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4-5, 7, 9-10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Waskiewicz, JR. (“Waskiewicz”, US 2013/0318334 A1, IDS). 	1) Regarding claims 2 and 12, as per the limitation wherein the telemetry information associated with platform operation includes processing core workload. 	Patel discloses, in ¶0026, receiving CPU load information. 	Waskiewicz discloses, in ¶0030; ¶0045-48 with reference to Fig. 1, the concept of receiving CPU multi-core respective workloads related to virtual machines to enable a balancer to determine adjustments of the cores. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of receiving CPU multi-core respective workloads related to virtual machines to enable a balancer to determine adjustments of the cores as taught by Waskiewicz, into the system as taught by Patel, with the motivation to enhance the balancing features of the system. 	2) Regarding claim 4 and 14, as per the limitation wherein the telemetry information associated with operation of a network interface card (NIC) includes one or more of 	an indication of packets per second received at the NIC, average packet size received at the NIC, or sleep state information. 	Waskiewicz discloses, in ¶0032, the concept of evaluating sleep state information. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of evaluating sleep state information as taught by Waskiewicz, into the system as taught by Patel, with the motivation to enhance the balancing features of the system. 	 	3)Regarding claim 5 and 15, with consideration of the motivation to combine the teachings by Waskiewicz, in the rejection  of claims 2 and 12 wherein the hardware resources comprise one or more of: cache bandwidth, memory bandwidth, or processor core (see analysis of the rejections of claims 2 and 12, with regard to the balancer determining adjustments for the cores). 	4) Regarding claim 7, with consideration of the motivation to combine the teachings by Waskiewicz, in the rejection  of claims 2 and 12, see analysis of the rejection of claims 2 and 12. 	5) Regarding claim 9, with consideration of the motivation to combine the teachings by Waskiewicz, in the rejection  of claims 4 and 14, see analysis of the rejection of claims 4 and 14. 	6) Regarding claim 10, with consideration of the motivation to combine the teachings by Waskiewicz, in the rejection  of claims 5 and 15, see analysis of the rejection of claims 5 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 9098214 B1; US 20110185064 A1; CN 102508718 A, system monitoring data associated with the operation of virtual machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684